Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Claims 1 and 13 have been amended.
Claims 1 – 20 are pending.

Response to Arguments
Applicant’s arguments, see remarks, filed 26 April 2022, with respect to claims 1 - 20 have been fully considered and are persuasive.  The rejection noted in the last correspondence has been withdrawn. 

Allowable Subject Matter
Claims 1 – 20 are allowed.
(In the context of safely controlling an aircraft within an authorized
flight envelope, the prior art of record fail to teach, in combination with other limitations, emitting, by means of an analog backup measurement system, at least one analog signal that is a function of flight characteristics; applying a first automatic autopilot mode implemented by default by using a first characteristic value; applying a second automatic autopilot mode by using the analog signals whenever at least one of the flight characteristics of the aircraft exceeds a predetermined limit or whenever at least one difference between the first value and the second value determined on the basis of the analog signal is greater than or equal to a predetermined value to
maintain the aircraft or bring the aircraft back in the authorized flight
envelope.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663